                     Case 3:20-cv-01848-JCH Document 1-1 Filed 12/14/20 Page 1 of 1
                                         U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                              t''·,,::::,
                                                 DISMISSAL AND NOTICE OF ~lf,sHTS
                                                                                               ,.,,,,, Cv'
To     Josue Torres                                                                   From:    :,t:$,v York District Office
       19 Hidden Pond Road                                                                    ~~~;:whitehall Street
       Waterbury, CT 06704                                                                    ,::Stt:I Floor
                                                                                              ~~~ York, NY 10004
                                                                                              V"" 1l   ·~r'
                                                                                                       ,::::,
                                                                                                       I..U
                                                                                                       ... J
       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §160J. 7(a2)_
                                                                                                       l,,n,f
                                                                                                       Li...


EEOC Charge No.                                 EEOC Representative                                                     Telephone No.

                                                Holly M. Shabazz,
16A-2019-01505                                  State & Local Program Manager                                            (929) 506-5316
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       D         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude ihat the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       [!]       The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                       September 16, 2020


 Enclosures(s)                                                                                                                (Date Mailed)
                                                                    Judy A. Keenan,
                                                                    District Director
 cc:       Attn: Director of Personnel                                               John S. Mlrtle, Esq.
           METROPOLITAN DISTRICT COMMISSION
           231 Brainard Road
           Hartford, CT 06114
